Citation Nr: 0013075	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-22 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hallux valgus (bunions) 
of the left foot, to include as secondary to service-
connected bunions of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In April 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The Board notes that the veteran failed to report for 
pertinent VA examinations in connection with his claim which 
the RO had scheduled in response to a Board remand.  In this 
regard the provisions of 38 C.F.R. § 3.655 provide that where 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, action shall be 
taken in accordance with paragraph (b) or (c) of this 
section. Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant, death of 
an immediate family member, etc. 38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
will be rated based on the evidence of record.  38 C.F.R. § 
3.655(b).


FINDINGS OF FACT

1.  The veteran was noted to have moderate hallux valgus of 
the left foot at service entrance; he was treated for foot 
complaints on one occasion in service and special boots were 
prescribed.  No left foot complaints were noted at service 
separation. 

2.  Moderate hallux valgus of the left foot was noted on VA 
X-ray examination in June 1996.  

3.  The veteran's left foot disability was aggravated beyond 
normal progression during service.  


CONCLUSION OF LAW

Pre-existing left foot hallux valgus was found on entrance 
into active service, rebutting the presumption of soundness 
upon service entrance, and the disorder was aggravated during 
active service. 38 U.S.C.A. §§ 1111, 1137, 1153, 5107 (West 
1991); 38 C.F.R. § 3.306(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3rd 604 (Fed. Cir. 1996) (per curiam), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that in order for a 
claim to be well-grounded there must be competent evidence of 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

The Board finds the veteran's claim of entitlement to service 
connection for bunions of the left foot on a direct basis to 
be well grounded.  


The evidence shows that on the veteran's April 1975 
enlistment examination, he reported no history of foot 
trouble.  On examination, moderate hallux valgus of the left 
foot was noted.   Service medical records show that in 
February 1976, the veteran complained of bunions of both 
feet.  He was prescribed special boots and placed in 
temporary profile for two weeks.  At separation in December 
1977, no left foot abnormality was noted.  His DD Form 214 
indicates that he served as a field artillery crewman during 
his service in the United States Army.  

On VA examination in June 1996, the veteran reported that he 
first noticed bunions in 1975 in service.  On examination, 
bunions were noted.  X-rays showed moderate hallux valgus of 
the left foot, with increase in the metatarsal and hallux 
abductus angle.  The diagnosis was, bunions of both great 
toes on both feet.  

In an August 8, 1996, Progress Note, a VA physician noted 
that after reviewing the veteran's claims file that the 
veteran's bunions were related to his bunions in service in 
1976.  

Another VA physician opined in August 1996 that the veteran's 
moderate left hallux valgus was noted on April 21, 1975, and 
again in June 1996.  It was stated that therefore, one could 
conclude that the left hallux valgus was not aggravated 
beyond normal progression in service.  

The veteran was examined by VA in August 1997, and the 
examiner indicated that the claims file had been reviewed.  
An examination was performed which included a history, 
physical examination, X-rays and a diagnosis of hallux 
valgus, bilateral.  The examiner also reported in response to 
an inquiry by the RO that it was doubtful that the left 
hallux valgus was permanently increased beyond normal 
progression during service.  It was reported that the 
condition could have been accelerated had the veteran not 
worn appropriate shoe wear.  It was stated that the veteran 
did wear special boots in service and did wear several 
different types of shoes.  The examiner stated that while the 
condition could have been aggravated during service due to 
such activities such as marching, it was doubtful that the 
condition itself was permanently increased beyond normal 
progression with such activity.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
Continuity of symptomatology is required where the condition 
noted in service is not shown to be chronic.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  Crowe v. Brown, 7 Vet. App. 238 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This included medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b)(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 C.F.R. § 3.306(a) 
(1999).  Temporary flare-ups will not be considered to be an 
increase in severity.  Hunt v. Derwinski, 1 Vet. App. 292, 
295 (1991).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during active 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). The determination whether a preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The threshold legal question is whether or not hallux valgus 
of the left foot pre-existed service and, if so, whether the 
disability was aggravated during the veteran's military 
service.  While the veteran argues that his left foot bunions 
were not present prior to service, moderate left foot hallux 
valgus was found on the examination for service entrance, and 
thus the presumption which normally attaches, of a veteran 
being in sound condition at service entrance, does not apply.  
While he contends that the finding was an error, the Board is 
bound by the objective evidence of record, which shows a 
finding of moderate hallux valgus of the left foot at service 
entrance.  This examination was performed by a medical 
professional and the finding is clearly documented.  

Here, the Board finds that the evidence of record reasonably 
supports a finding that the veteran's left foot hallux valgus 
was aggravated in service.  As previously discussed, the 
record shows that at entrance moderate hallux valgus of the 
left foot was documented.  The veteran was treated once in 
service for left foot bunion complaints, almost a year after 
service entrance.  At that time he complained of bunions of 
both feet.  He was then issued special shoes and was put on 
limited duty.  Post service, the veteran had left foot bunion 
complaints beginning in 1996.  One VA physician noted in a VA 
progress note that after review of the file and examination 
of June 1996, that the veteran's bunions were related to his 
service.  A second VA examiner opined that the left foot 
bunions were not aggravated beyond the normal progression 
during service.  Another VA examiner offered a somewhat 
equivocal opinion stating in effect that the condition could 
have been aggravated during service due to activities such as 
marching but that it was "doubtful" that the condition 
permanently increased beyond the normal progression.  

The Board notes the veteran's MOS in service which involved 
marching and other field operations.  Based on the evidence 
of record, the Board finds that it is reasonable to conclude 
that it is at least as likely as not that the veteran's left 
foot hallux valgus increased in severity during service.  The 
Board finds that the evidence is in relative equipoise and 
therefore service connection is warranted.  


ORDER

Service connection for hallux valgus (bunions) of the left 
foot is granted. 


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 

